IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA)! | | AMM: 11
SAVANNAH DIVISION

mn
wi ¥.

STANLEY LEE HAYWARD,

 

Petitioner,

CASE NOS. CV416-111
CR408-203

v.
UNITED STATES OF AMERICA,

Respondent.

a

 

ORDER

Petitioner Stanley Lee Hayward has filed a Motion for
Relief from Judgment pursuant to Federal Rule of Civil
Procedure 60(b) based on the United States Court of Appeals
for the Eleventh Circuit’s recent decision in United States
v. Moss, 920 F.3d 752, 758 (llth Cir. 2019). (Doc. 25 at
5.)1 The Magistrate Judge has issued a Report and
Recommendation identifying the motion as a successive 28
U.S.C. § 2255 petition. (Doc. 27 at 2.) Accordingly, the
Magistrate Judge recommends that the motion be dismissed as
this Court lacks the jurisdiction to entertain a successive
S$ 2255 petition, (Td. at 3.)

This Court agrees with the Magistrate Judge’s report
and recommendation. This Court may only entertain a second

or successive habeas corpus petition after a petitioner

 

1 The Court is citing to the civil docket in CV416-111
unless otherwise noted.
receives certification from the Eleventh Circuit Court of
Appeals allowing the petition. 28 U.S.C. § 2244 (b) (3) (A).
Under Eleventh Circuit Rule 22-3(a), Petitioner must file
an “Application for Leave to File a Second or Successive
Habeas Corpus Petition” with the Eleventh Circuit, using
the form provided by the Eleventh Circuit Clerk of Court,
before filing a second or successive petition in this
Court. To the extent that Petitioner’s motion is construed
as a 28 U.S.C. § 2255 petition, this Court is precluded
from ruling on Petitioner’s motion until he receives the
required certification from the Eleventh Circuit.
Accordingly, Petitioner’s Motion for Relief from Judgment
pursuant to Federal Rule of Civil Procedure 60(b) (Doc. 25)
is DENIED. In addition, Petitioner is not entitled to a
Certificate of Appealability, rendering moot any request
for in forma pauperis status on appeal.

AL
SO ORDERED this “& day of July 2019.

Area ga

WILLIAM T. MOORE, J&.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
